OPINION OF THE COURT

Per Curiam.

Respondent William T. Bickerstaff, who was admitted to the Bar by this court on October 10,1972, has submitted an affidavit dated January 21, 1982 in which he tenders his resignation as an attorney and counselor at law (see Rules of App Div, 1st Dept, 22 NYCRR 603.11).
Respondent acknowledges that he is the subject of an investigation by the Departmental Disciplinary Committee for the First Judicial Department and that the following charges are pending against him: that during a period from January 1, 1974 until August 31, 1979, while he was associated with the firm of Davis, Polk & Wardwell, and without the knowledge or consent of Davis, Polk & Wardwell, respondent converted to his own use approximately $22,000 of funds belonging to Davis, Polk & Wardwell.
*200Respondent indicates that his resignation is made freely and voluntarily without coercion or duress of any kind and that he is fully aware of the implications and consequences of his resignation. He admits that if a disciplinary proceeding were commenced against him based upon the aforementioned charges, he could not defend himself on the merits successfully.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective immediately.
Sandler, J. P., Sullivan, Markewich, Lupiano and Asch, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.